               Case 1:20-cv-07620-RA Document 7 Filed 11/25/20 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 SANDY GRACIANO, on behalf of himself                                DATE FILED:
 and all other persons similarly situated,

                              Plaintiff,
                                                                       20-CV-7620 (RA)
                         v.                                                 ORDER
 MUSIC123, INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         According to the parties’ joint letter, the parties have reached a settlement on all issues.

Accordingly, it is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action is

made within thirty (30) days. Any application to reopen this action must be filed within thirty (30) days

of this order, and any application filed thereafter may be denied solely on that basis. If the parties seek

to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement must

be placed on the public record and “so ordered” by the Court within the same thirty-day period. See

Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

         The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      November 25, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
